DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 1
	In line 6 recites “a groove flange”, in line 8 “a groove flange”, In line 24 “a groove flange”, in line 25 “a groove flange”; it’s unclear if these “groove flange” are the same or different groove flanges from each other.
	Seem issue is present with “tongue flange” is recited throughout the claim it’s unclear if the tongue flanges are the same or different tongue flange from each other.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claims 1 is allowed primarily because the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.
	Furthermore, the prior art of record does not teach “a support (5B) of cylindrical shape perpendicularly and symmetrically centered on the tongue flange (5A) upper surface, and a conduit (5C) of cylindrical shape with a convex cutout perpendicularly and symmetrically arranged on the support (5C) upper ends; and two fixing clamps (6) of annular shape each symmetrically arranged around the entire length of the outer edges of a pair of tongue-groove flanges - a tongue flange (2) of the diffuser (A) and a groove flange (3A) of the outlet nozzle with a groove flange (3) and the groove flange (4) of the diffuser (A) and the tongue flange (5A) of the outlet connector with a tongue flange (5) and consisting of a longitudinal side groove (6A) of annular shape with a semi-elliptical cross-section 2126LT:191711:470706:1:ALEXANDRIA2 symmetrically arranged around the entire length of the inner surface, a rear cross- sectional groove (6B) of semi-elliptical shape symmetrically centered on the rear- inner surface, two attaching tips (6C) of parallelepipedal shape symmetrically arranged on the free end, a center opening (6D) of cylindrical shape horizontally and symmetrically centered and transversely arranged, and a fastening bolt and nut (6E) symmetrically and transversely arranged consecutively to the two center 
	Therefore, the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746